DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 4-5) in the Applicant Arguments/Remarks Made in an Amendment filed 1/24/22, the prior office action filed 10/28/21, and the claim language below.
Claim 1 recites an electronic apparatus comprising: an external electric power input terminal that receives electric power from an external device, a detector that detects that the external device is connected to the external electric power input terminal, a battery that is chargeable, a measuring unit that measures voltage and current of the battery, a load circuit that consumes the electric power, a charging circuit that charges the battery, and a power controller that sets the charging circuit to on or off, wherein the power controller sets the charging circuit to off during a predetermined period, when a discharge operation of the battery is detected based on a measuring result of the measuring unit in a state in which the charging circuit is set to on, when the detector detects that the external device is connected to the external electric power input terminal.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.P./Examiner, Art Unit 2859                

/EDWARD TSO/Primary Examiner, Art Unit 2859